DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki (JP 2009211949), and further in view of Maeda et al. (US 20170346130A1), Lee et al. (US 20160233465A1), and Chung et al. (US 20180047972A1).
In Regards to Claim 6:
Tazaki discloses a battery module (assembled battery) comprising: a stacked battery (100) comprising a power generation element (170) in which a plurality of electrodes (120, 150) and a plurality of separators (130) are alternately stacked (Figures 4 and 6, p.12, lines 32-36, and p.9, lines 18-25). Tazaki further discloses an exterior member (laminate sheet, 220) configured to accommodate the power generation element (170), wherein the exterior member (laminate sheet, 220) includes a joint portion where peripheral edge portions of the exterior member (laminate sheet, 220) are overlapped and joined (see Figure 4, p.9, lines 15-17). Tazaki further discloses first bonding portions (binder, 20) configured to bond the electrodes (120, 150) and the separators (130) (Figure 3, p.3, lines 18-20). Tazaki further discloses that when the power generation element (170), which is made up of a plurality of positive electrodes (120), negative electrodes (150), and separators (130) interposed therein between (Figure 4, p.9, lines 18-25), is substantially rectangular (Figure 4, p.9, lines 15-17). As such, when the battery module (assembled battery) is viewed in a plan view from a stacking direction in which the electrodes (120, 150) and the separators (130) are stacked, an outer peripheral edge of each of the separators (130) has a shape similar to a shape (rectangular) of an outer peripheral edge of each of the electrodes (120, 150). Figure 6 of Tazaki depicts the battery module (assembled battery) is appears to indicate that the battery module (assembled battery) is contained in holding member (see annotated Figure 6 below), though no details of the holding member are provided in the specification.

    PNG
    media_image1.png
    578
    1054
    media_image1.png
    Greyscale

Annotated Figure 6 (Tazaki JP 2009211949)
Tazaki is deficient in disclosing 1) second bonding portions configured to bond outermost layers of the power generation element and an inner side of the exterior member, 2) a holding member configured to sandwich and hold the stacked battery from both sides in the stacking direction, 3) a pressing part configured to apply a pressing force to the stacked battery in the stacking direction, 4) third bonding portions configured to bond the stacked battery to the holding member, 5) when the stacked battery is viewed in a plan view from the stacking direction, the second bonding portions bond the outermost layers of the power generation element and the inner side of the exterior member in a region that does not overlap with a region where the pressing part and the third bonding portions are present, and 6) the separators have such a size that the outer peripheral edge of each of the separators is located inside the joint portion without being sandwiched by the joint portion. 
In regards to 1), Maeda discloses a double-sided tape which serves to fix a power generation element (electrode constituent body) to an exterior member (pouch-type casing) [0022], wherein the first side of the double-sided tape is bonded to the outermost layer of the power generation element (electrode constituent body) and the second side of the double-sided tape is bonded to the innermost side of the exterior member (pouch-type casing) [0119, 0122]. Maeda further teaches that using a double-sided tape to fix a power generation element 
As such, it would obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the stacked battery (100) of Tazaki by including the double-sided tape disclosed by Maeda to bond the power generation element (170) to the exterior member (laminate sheet, 220) with reasonable expectation of success in preventing damage to the seal of the stacked battery (100) upon any applied external force. By doing so, the limitation of Claim 6 requiring second bonding portions configured to bond outermost layers of the power generation element and an inner side of the exterior member, is met.
In regards to 2), 3), and 4), Lee discloses a battery module comprising a plurality of stacked batteries (secondary batteries, 100), wherein the plurality of stacked batteries (secondary batteries, 100) are held in a holding member (plurality of cartridges, 200) which holds the stacked batteries (secondary batteries, 100) in the stacking direction, wherein the holding member (plurality of cartridges, 200) serves to arrange and protect the plurality of stacked batteries (secondary batteries, 100) (Figure 2, [0062, 0065-0066]). Lee further discloses a pressing part (housing, 300) which is fixed to the holding member (plurality of cartridges, 200) and therefore serves to couple together the individual components of the holding member (plurality of cartridges, 200) [0072]. Lee further discloses that the pressing part (housing, 300) is fixed to the holding member (plurality of cartridges, 200) by the coupling of the coupling protrusion (311) with the coupling groove (211) (Figure 1, [0092]), which would necessarily result in a pressing force being applied to the plurality of stacked batteries (secondary batteries, 100) in a stacking direction. Lee further teaches that by using a pressing part (housing, 300) to 
As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the holding member of the battery module (assembled battery) disclosed by Tazaki, the holding member disclosed by Lee, as it is known in the art as a common configuration for a holding member of a pouch-type battery assembly and would allow the skilled artisan to have a reasonable expectation of success in providing a holding member which would neatly arrange and protect the assembly of stacked batteries (100). By doing so, the limitation of Claim 6 requiring a holding member configured to sandwich and hold the stacked battery from both sides in the stacking direction, is met.
Furthermore, the skilled artisan would find obvious to modify the battery module (assembled battery) disclosed by Tazaki by including a pressing part fixed to the holding member, which serves to couple together the individual components of the holding member, is taught by Lee. As such, the skilled artisan would have reasonable expectation in success in producing a battery module (assembled battery) having a simple construction, reduced weight and volume, and is reliable under exposure to external stressors. By doing so, the limitation of Claim 6 requiring a pressing part configured to apply a pressing force to the stacked battery in the stacking direction, is met.
Additionally, the skilled artisan would find obvious to modify the battery module (assembled battery) disclosed by Tazaki, by including an adhesive to fix the stacked batteries to the holding member, as taught by Lee, with a reasonable expectation of success in ensuring 
In regards to 5), as noted by the examiner above, though Maeda does not explicitly disclose a location on the power generation element (170) the double-sided tape would be applied, it would necessarily be placed in the region where the power generation element (170) and the exterior member (laminate sheet, 220) are in contact. As such, upon the above modifications motivated by Maeda and Lee, the limitation of Claim 1 requiring that when the stacked battery is viewed in a plan view from the stacking direction, the second bonding portions bond the outermost layers of the power generation element and the inner side of the exterior member in a region that does not overlap with a region where the pressing part and the third bonding portions are present, is met.
In regards to 6), Chung discloses a conventional stacked battery (pouch-type battery, 10) which includes a power generation element (electrode assembly, 30) being comprised of alternating positive electrodes, negative electrodes, and separators provided between the positive electrodes and negative electrodes (Figure 1, [0005-0006]). Chung further discloses that the power generation element (electrode assembly, 30)  is received in the concave receiving portion (23) of the exterior member (battery case, 20), indicating that outer peripheral edge of each of the separators is located inside the concave receiving portion (23) and thus is not sandwiched by the joint portion (location at which the case main body, 21, and the cover, 22, are joined) (Figure 1, [0007-0008]).
As such, one of ordinary skill in the art at the time of the filing of the invention would understand that the details of the customary pouch-type battery taught by Chung, can be applied to the stacked battery (100) disclosed by Tazaki, as Tazaki teaches that the stacked battery (100) are pouch-type batteries (Figure 4, p.9, lines 15-17). Upon applying the teachings of Chung to the stacked batteries (100) disclosed by Tazaki, the limitation of Claim 6 requiring 
Upon applying all of the above modifications and teachings, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Tazaki as modified by Maeda, Lee, and Chung disclose the third bonding portion, as detailed above. Lee further discloses that the third bonding portion is an adhesive (N) [0139-0140]. As such, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 6):
Tazaki as modified by Maeda, Lee, and Chung discloses the second bonding portion and third bonding portions, as detailed above. Maeda further teaches that the second bonding portion (double-sided tape) has a total thickness of 28 µm [0141-0142]. Annotated Figure 8 of Lee (see below) clearly displays how the third bonding portions (adhesive, N) are in contact with approximately half (in the stacking direction) of each of the stacked batteries (secondary batteries, 100), thus, the second bonding portions (double-sided tape) would span only a fraction of the thickness of the third bonding portions (adhesive, N). As such, all of the limitations of Claim 8 are met.

In Regards to Claim 13 (Dependent Upon Claim 6):
Tazaki as modified by Maeda, Lee, and Chung disclose the second bonding portion, as detailed above. Maeda further discloses that the second bonding portion is a double-sided tape [0022]. As such, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 6): 
Tazaki further discloses that each of the first bonding portions (binder, 20) is formed on at least one surface of a base of each of the separators (130), and includes a bonding layer 
In Regards to Claim 15 (Dependent Upon Claim 6): 
Tazaki further discloses that each of the first bonding portions (binder, 20) is formed on at least one surface of a base of each of the separators (130), and includes a bonding layer containing a bonding material and a heat-resistant material (Figure 3, p.8, lines 33-48). The examiner notes that Tazaki specifically discloses that polyvinylidene fluoride (PVDF) is a preferred selection for the material of the bonding layer (p.8, lines 35-38), and it is known in the art that PVDF is heat-resistant. Furthermore, the instant application also lists PVDF as an option for the bonding layer material [0021]. As such, all of the limitations of Claim 15 are met. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tazaki (JP 2009211949) as modified by Maeda et al. (US 20170346130A1), Lee et al. (US 20160233465A1), and Chung et al. (US 20180047972A1), as applied to Claim 6 above, and in further view of Kim (US 20140120406A1).
In Regards to Claim 9 (Dependent Upon Claim 6):
Tazaki as modified by Maeda, Lee, and Chung disclose that the battery module (assembled battery) comprises a plurality of stacked batteries (100) that is sandwiched by the holding member, as detailed above. Tazaki further discloses that each of the stacked batteries (100) comprise a positive electrode tab (180) and a negative electrode tab (190), wherein the connection to a bus bar attaches the adjacent batteries (100) to each other (Figure 4, p. 12, lines 32-36). Tazaki as modified by Maeda provides second bonding portions at the location where the power generation element (170) and the exterior member (laminate sheet, 220) are in contact. As such, the location of the second bonding portions would necessarily not overlap with the bus bar in a plan view.
Tazaki is deficient in disclosing that the method of connecting the electrode tabs to the bus bar.

Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Kim to the battery module (assembled battery) disclosed by Tazaki, by selecting welding to bond the electrode tabs to the bus bar, as it is known in the art as a common method of bonding electrode tabs to a bus bar. By doing so, the limitation of Claim 9 requiring that the battery module further includes fourth bonding portions configured to bond the stacked batteries to each other, is met.
Upon the modifications detailed above, all limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Tazaki as modified by Maeda, Lee, Chung, and Kim further disclose that the fourth bonding portions (bus bar) are welded (as a bond agent) to the electrode tabs (180, 190) of the stacked batteries (100). As such, all of the limitations of Claim 10 are met. 
In Regards to Claim 11 (Dependent Upon Claim 9):
Tazaki as modified by Maeda, Lee, Chung, and Kim discloses the second bonding portion and fourth bonding portions, as detailed above. Maeda further teaches that the second bonding portion (double-sided tape) has a total thickness of 28 µm [0141-0142]. 
Tazaki as modified by Maeda, Lee, Chung, and Kim is silent to the dimensions of the fourth bonding portion (bus bar).

As such, it would be clear to one of ordinary skill in the art at the time of the filing of the invention that the dimensions of the electrode tabs and bus bar of Tazaki can be understood to be similar to the dimensions of the electrode tabs and bus bar disclosed by Kim, as they are common dimensions for pouch-type batteries in the art. Therefore, the limitation of Claim 11 requiring that a thickness of the second bonding portions in the stacking direction is smaller than a half a thickness of the fourth bonding portions in the stacking direction, is met. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tazaki (JP 2009211949) as modified by Maeda et al. (US 20170346130A1), Lee et al. (US 20160233465A1), and Chung et al. (US 20180047972A1), as applied to Claim 6 above, and in further view of Sohn et al. (US 20160006070A1).
In Regards to Claim 12 (Dependent Upon Claim 6):
Tazaki as modified by Maeda, Lee, and Chung is deficient in disclosing that each of the separators has such a size that the outer peripheral edge of each of the separators does not protrude laterally beyond the outer peripheral edge of each of the electrodes.
Sohn discloses a stacked battery (flexible secondary battery, 10) having a power generation element (electrode assembly, 100) consisting of a plurality of positive electrodes (first electrode plate, 110), a plurality of negative electrodes (second electrode plates, 120), and a plurality of separators (130) interposed in between (Figures 1 and 2, [0035-0036]). Figure 3 of Sohn provides a plan view of the power generation element (electrode assembly, 100), which shows that each of the plurality of separators (130) do not protrude laterally beyond the outer peripheral edge of each of the electrodes (110, 120).  
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to design the separators (130) of the power generation element (170) disclosed by  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759